DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 12 March 2021, which papers have been made of record.
Claims 1-18 and 21-22 are currently presented for examination, of which claims 7-18 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-18 directed to an invention non-elected without traverse.  Accordingly, claims 7-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: 
Claim 7 (Canceled).
Claim 8 (Canceled).
Claim 9 (Canceled).
Claim 10 (Canceled).
Claim 11 (Canceled).
Claim 12 (Canceled).
Claim 13 (Canceled).

Claim 15 (Canceled).
Claim 16 (Canceled).
Claim 17 (Canceled).
Claim 18 (Canceled).

Allowable Subject Matter
Claims 1-6 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not fairly disclose or teach the step of “subsequent to applying the one or more treatments, mounting a second component in thermal contact with a second surface of the one or more select portions, of the curable material, that is opposite a first surface of the one or more select portions that is in contact with the first component, wherein a bottom surface of the second component is in contact with a top surface of the one or more select portions at a location that is below a top surface of the one or more exposed portions,” in combination with the remaining limitations of the claim.  United States Patent 6,042,682 to Funaya et al. teaches mounting a second component (6) to a plurality of surfaces of curable material such that a bottom surface of the second component (see Fig. 2D) is in contact with a top surface of the curable material (resin 5), however does not disclose that one or more select portions are within a perimeter (defined by resin 5; see Fig. 2D) formed by the one or more exposed portions while the bottom surface of the second component (6) is in contact with a top surface of the one or more select portions (at 4) at a location that is below a top surface of the one or more exposed portions (at 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/22/2021